DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,024,053.  Although the conflicting laims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 11,024,053, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 11,024,053. Claim 1 of the present application recites: a computer-implemented method for performing location and movement determination in a three-dimensional environment using a computing device having a camera, comprising (Claim 1 of issued U.S. Patent No. 11,024,053 recites: a computer-implemented method for performing location and movement determination in a three-dimensional environment using a mobile computing device having a camera, comprising); capturing an image of a user using the camera of the computing device; (Claim 1 of issued U.S. Patent No. 11,024,053 recites: capturing one or more images of a user using the camera on the mobile computing device); identifying the user from the image using a first algorithm (Claim 1 of issued U.S. Patent No. 11,024,053 recites: determining the user from the images using a machine learning algorithm); determining a first physical information associated with the user using a second algorithm (Claim 1 of issued U.S. Patent No. 11,024,053 recites: determining a pose associated with the user using a machine vision algorithm); determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process (Claim 1 of issued U.S. Patent No. 11,024,053 recites: determining a depth of the user with respect to the camera based on the pose and an input height of the user using a binary search process); and determining the location of the user in the environment based on the first physical information and the second physical information (Claim 1 of issued U.S. Patent No. 11,024,053 recites: determining the location of the user in the environment based on the pose and the depth).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 11,024,053 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 11,024,053. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-20 respectively of issued U.S. Patent No. 11,024,053. 
35 USC § 101 Statutory Analysis
Claims 2-4, 6-8, 10-11 and 13-20 do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, claims 2-4, 6-8, 10-11 and 13-20 are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50). See Also MEPE 2106.04(a)(2)(II).
With regard to claim 1:
Step 1:
Claim 1 meets step 1 requirement as it is directed towards a process which is statutory subject matter.  In this case, “computer-implemented method” satisfies a “process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claim 1 in general is about how the method provides for “capturing an image of a user using the camera of the computing device, identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information”.
The limitations of “capturing an image of a user using the camera of the computing device, identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim recites the physical elements – “camera” and “computing device” for receiving input data and processing various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information” the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. For example, a human can identify a user in an image, determine a first and second physical location using various parameters in an image and visually indicate that position. 
Step 2B:
Does the claim recite additional elements that amount to significantly more than the judicial exception? No as explained below.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “camera” and “computing device” to receive input data and perform “identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information” steps. The computing device in the steps is recited at a high level of generality, (i.e., as a generic computing device performing a generic computer function of processing data (the “identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
With regard to claim 5:
Step 1:
Claim 5 meets step 1 requirement as it is directed towards a process which is statutory subject matter.  In this case, “computer-implemented method” satisfies a “process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 5 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claim 5 in general is about how the method provides for “determining a movement associated with the user based on the first physical information”.
The limitation of “determining a movement associated with the user based on the first physical information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is not patent eligible.
With regard to claim 9:
Step 1:
Claim 9 meets step 1 requirement as it is directed towards a “a non-transitory storage medium for performing location and movement determination” which is statutory subject matter.  In this case, “a non-transitory storage medium for performing location and movement determination” satisfies a “manufacture or composition of matter” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 9 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claim 9 in general is about how the method provides for “capturing an image of a user using the camera of the computing device, identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information”.
The limitations of “capturing an image of a user using the camera of the computing device, identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim recites the physical elements – “camera” and “computing device” for receiving input data and processing various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of “identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information” the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. For example, a human can identify a user in an image, determine a first and second physical location using various parameters in an image and visually indicate that position. 
Step 2B:
Does the claim recite additional elements that amount to significantly more than the judicial exception? No as explained below.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “camera” and “computing device” to receive input data and perform “identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information” steps. The computing device in the steps is recited at a high level of generality, (i.e., as a generic computing device performing a generic computer function of processing data (the “identifying the user from the image using a first algorithm, determining a first physical information associated with the user using a second algorithm, determining a second physical information associated with the user based on the first physical information and an input parameter of the user using a search process, and determining the location of the user in the environment based on the first physical information and the second physical information”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
With regard to claim 12:
Step 1:
Claim 12 meets step 1 requirement as it is directed towards a “a non-transitory storage medium for performing location and movement determination” which is statutory subject matter.  In this case, “a non-transitory storage medium for performing location and movement determination” satisfies a “manufacture or composition of matter” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 12 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claim 12 in general is about how the method provides for “determining a movement associated with the user based on the first physical information”.
The limitation of “determining a movement associated with the user based on the first physical information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is not patent eligible.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCulloch, Bennett, Wang, Harrises, Chennai and Selbrede all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 22, 2022